Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being Japanese Document No.  JP 3742073 B2 the ‘073 document’ thereafter.
As per claim 1, The ‘073 document’ discloses a method and apparatus comprising providing a first ground ATC device  (first wayside) with 
a transmitter device capable of transmitting a data frame (packet) message to a railway vehicle travelling along a section of a railway track (the onboard ATC), through an electric waveform put into a rail of the section (track circuit) ( note paras. [0006]-[0009]); and sending at least one message from the transmitter device to 10the railway vehicle (note last 3 lines of para. [0008]), wherein the at least one message corresponds to a conversion of the data packet into a modulated electric waveform (note at least last 3 lines of para. [0008], the information is encoded then modulated  and transmitted to  the track circuits (rails), the data frame (packet) including several data (one skill in the art would know in the context of the ‘073 document’ the frames includes “bits”)  providing information relative to a plurality of speed limits the railway vehicle has to respect while travelling along respective portions of the section [paras. [0006] –[0009].

Claim 11 is the corresponding apparatus claim and is analyzed similarly as claim 1.  In addition, fig. 2, shows the structure of the apparatus that includes a transmitter 12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No.  JP 3742073 B2 the ‘073 document’ thereafter.
As per claim 4, as applied to claim 1, above, the ‘073 document’ teaches every feature of the invention specified in the claim(s) but does not explicitly teach  that the signal includes a series of offset root raised cosine pulses. However, examiner notes that it is well known to provide in a waveform a series of RRC pulses (See  Wo 2005/104550) see claim 3 “d(n)”. Therefore, it would have been obvious to one skill in the art to provide a waveform that includes a series of RRC pulses in order to shape the signal in a format suitable for transmission.
As per claim 7, as applied to claim 1 above,  the ‘073 document’ teaches every feature of the invention specified in the claim(s) but does not explicitly teach  line coding on the modulated waveform to remove DC. However, examiner notes that it is common practice to line code a modulated waveform to remove DC (see  document DE 102009000876, 3rd paragraph, following the title “Disclosure of the invention”. Therefore, it would have been obvious to one skill in the art to perform line coding on the waveform prior to transmission in order to suppress the DC component that could not travel  correctly in the communication channel as generally known in the art. An alternative motivation would have been to reduce chance of saturation or change in the operating point of an amplifier.
Allowable Subject Matter
Claims 2-3, 5-6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. It is alleged that --the '073 document provides a single speed limit for a track circuit determined by ATC ground device 2 to train 1 (the '073 document, English translation/ paragraphs [0006] - [0009], "The ATC on- board device holds the same speed limit until the new temporary speed transmission information is received."). In distinction, subject claim 1 includes the feature of the wayside device transmitting a data packet including several bits providing information relative to a plurality of speed limits for respective portions of a section of a railway track--. Examiners disagrees. At least at para. [0006] of the translated ‘073 document, the prior art teaches “For each of the track circuits, it is determined whether there is a speed stage that shifts to a low speed and a speed stage that shifts to a high speed” and “The unit encodes all the speed stages of the speed control information selected by the speed information selection part and expresses them on the data frame, and creates transmission information of temporary speeds that can identify each speed stage by the position of the corresponding frame. The transmitter is The temporary speed transmission information created by the control information creating unit is transmitted to the track circuit, and the ATC on-board device holds the same speed limit until the new temporary speed transmission information is received”. In other words , at noted here in para. [0006] and elsewhere in the translated document, each track includes a plurality of speeds encoded as data frame (packet). Applicant’s analysis is therefore in error.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633